DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, the closest prior art Lam US 20180217377 teaches 
a head-mounted display device (figure 4A and paragraph [0046], [0047], abstract; augmented reality AR head-mounted display HMD 400 device) comprising, 
a light projector (paragraph [0049] and [0055], light projector); and 
an eyepiece optically coupled to the light projector, wherein the eyepiece defines a usable aperture of the head-mounted display device for an eye of a user of the head-mounted display device through which the user can view the user's environment (figure 4B and paragraph [0021], [0023], [0036], [0042], [0045], [0047], [0048]; an eyepiece display 420 optically coupled to the light projector, wherein the eyepiece display 420 defines a usable exit pupil 450 (aperture) of the head-mounted display 400 device for an eye 440 of a user of the head-mounted display 400 device through which the user can view the user’s local area/real world (environment)) and virtual images generated by the head-mounted display device overlaid with the user's 
wherein the first focusing optical element comprises a first region having a first optical power (figure 5 and paragraph [0056]-[0060] teaches wherein the focusing assembly 520 comprises a first geometric phase lens GPL 522 (first region) having a first optical power) 
and a second region having a second optical power different from the first optical power (paragraph [0056]-[0060] teaches a second geometric phase lens GPL 526 (second region) having a second optical power different from the first optical power)
wherein the light guiding layer (paragraph [0054]-[0061], waveguide display 510) is configured to: i) receive light from the light projector (paragraph [0049]-[0051] and [0055] teaches receive light from the light projector), ii) direct at least a first portion of the light to the user's eye through the first region of the first focusing optical element to present a virtual image to the user (figure 5 and paragraph [0056]-[0060] teaches direct at least a portion of the light to the user’s eye 550 through the first geometric phase lens GPL 522 of the focusing assembly 520 to present a virtual image to the user), and iii) direct at least a second portion of the light to the user's eye through the first focusing optical element to present a virtual image to the user (figure 5 and paragraph [0056]-[0060] teaches direct at least a portion of the light to the user’s eye 550 
However, regarding claim 1, the prior art Lam, taken either singly or in combination fails to anticipate a head-mounted display device including specific feature wherein a second region having a second optical power different from the first optical power, the second region of the first focusing optical element being arranged between a second region of the light guiding layer and the user side of the eyepiece, and wherein the light guiding layer is configured to: i) receive light from the light projector, ii) direct at least a first portion of the light to the user's eye through the first region of the first focusing optical element to present a first virtual image to the user at a first focal distance, and iii) direct at least a second portion of the light to the user's eye through the second region of the first focusing optical element to present a second virtual image to the user at a second focal distance different from the first focal distance, combination with all other claim limitations of claim 1.
With respect to claims 2-21, these claims depend on claim 1 and is allowable at least for the reason stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170007182

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872